ORDER
PER CURIAM.
Henry Young (Movant) appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the trial court erred in denying him relief under Rule 24.035, without an evidentiary hearing, because his trial counsel failed to: (1) pursue his admission into drug treatment as an alternative to prison; and (2) inform him of the minimum term statute requiring that he serve 80 percent of his prison sentence.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).